                                                                                 JS-6




 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
     UL LLC,                                       Case No.: 2:17-cv-08166 DSF (Ex)
11
12           Plaintiff,

13   v.                                            JUDGMENT AGAINST
                                                   DEFENDANTS SHENZHEN KEBE
14   Gangsong Group Corp., a California            TECHNOLOGY CO. LTD., JING
15   corporation; Flying Medical USA LLC, a        HUA ZHOU, SHENZHEN LEIDISI
     California company; Logistic Public           ELECTRONICS TECHNOLOGY CO.
16   Warehouse, a California company; Thomas       LTD., TRC INTERNATIONAL
17   Soon Chiah, an individual; Shenzhen Kebe      CORPORATION, SUM FORTUNE
     Technology Co. Ltd., a foreign company;       INTERNATIONAL GROUP,
18   Jing Hua Zhou, an individual; Shenzhen        DEFANG USA, LLC, AND SUN
19   Leidisi Electronics Technology Co., Ltd., a   DEFANG
     foreign company; TRC International Corp.,
20   a California corporation; Sum Fortune
21   International Group, a California
     corporation; Defang USA, LLC, a California
22   company; Sun Defang, an individual;
23   ManSeeManWant LLC, an Illinois
     company; James Ellenberg, an individual;
24   and John Does 1-10, individuals,
25
             Defendants.
26
27
28



                                         JUDGMENT
     CHI 69800408v1
 1           Having considered Plaintiff UL LLC’s (“UL”) Application for Entry of Default
 2 Judgment Against Defendants Shenzhen Kebe Technology Co. Ltd., Jing Hua Zhou,
 3 Shenzhen Leidisi Electronics Technology Co. Ltd., TRC International Corporation, Sum
 4 Fortune International Group, Defang USA, LLC, and Sun Defang (collectively,
 5 “Defendants”), and the issues having been duly heard, the Court hereby GRANTS the
 6 Application. Pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, the Court
 7 has found that there is no just reason to delay entering judgment for Plaintiff and against
 8 Defendants, who have defaulted in this action, as all other defendants in this action (a)
 9 are subject to a stipulated consent decree and permanent injunction entered by the Court
10 or requested to be entered by the Court, or (b) have had the claims against them severed
11 and transferred to the United States District Court for the Central District of Illinois.
12           Accordingly, IT IS ORDERED AND ADJUDGED that Judgment is entered in
13 favor of UL and against Defendants as follows:
14               1. Defendants are jointly and severally liable for and ordered to pay UL the
15                    amount of $2,000,000.00—as statutory damages for Defendants’ willful,
16                    deliberate, and unjustifiable counterfeiting of UL’s trademarks—plus
17                    attorneys’ fees in the amount of $43,600.00, plus costs in the amount of
18                    $400.00, for a total of $2,044,000.00.
19               2. Post-judgment interest shall accrue on the foregoing amounts pursuant to 28
20                    U.S.C. § 1961.
21               3. Defendants are permanently enjoined, on the terms below.
22               Permanent Injunction:
23 UL owns the following federally registered marks:
24             MARK                                REG. NO.       TYPE
25
26                                                 0,782,589      Certification Mark
27
28

                                                   1
                                               JUDGMENT
     CHI 69800408v1
 1             MARK                                  REG. NO.         TYPE
 2                                                   2,391,140
                                                                      Certification Mark
 3
 4
               UL                                    4,201,014        Service Mark
 5
 6
 7                                                   4,283,962        Certification Mark
 8
 9
10
     Notwithstanding UL’s exclusive rights in and to the above referenced UL Certification
11
     Marks and the UL Service Mark, Defendants adopted and have been using a mark that is
12
     identical to or substantially indistinguishable from UL Certification Marks (the
13
     “Counterfeit Mark”) to falsely suggest that their goods have been certified by UL.
14
     Accordingly, Defendants, and their officers, members, managers, agents, servants,
15
     employees, attorneys, confederates, and any persons acting in concert or participation with
16
     them, or having knowledge of this order by personal service or otherwise, from:
17
                        i.   imitating, copying, or making any other infringing use of the UL
18
                             Service Mark and the UL Certification Marks by the defendants’
19                           Counterfeit Mark, and any other mark now or hereafter confusingly
20                           similar to the UL Service Mark or the UL Certification Mark;
21                     ii.   manufacturing, assembling, producing, distributing, offering for
22                           distribution, circulating, selling, offering for sale, advertising,
23                           importing, promoting, or displaying any simulation, reproduction,
24                           counterfeit, copy, or colorable imitation of the UL Service Mark, the
25                           UL Certification Marks, defendants’ Counterfeit Mark, or any mark
26                           confusingly similar thereto;
27                    iii.   using any false designation of origin or false description or statement
28                           that can or is likely to lead the trade or public or individuals
                                                     2
                                                 JUDGMENT
     CHI 69800408v1
 1                          erroneously to believe that any good has been provided, produced,
 2                          distributed, offered for distribution, circulation, sold, offered for sale
 3                          imported, advertised, promoted, displayed, licensed, sponsored,
 4                          approved, or authorized by or for UL, when such is not true in fact;
 5                    iv.   using the names, logos, or other variations thereof of the UL Service
 6                          Mark, the UL Certification Marks, or defendants’ Counterfeit Mark in
 7                          any of defendants’ trade or corporate names;
 8                    v.    engaging in any other activity constituting an infringement of the UL
 9                          Service Mark, the UL Certification Marks, or of the rights of UL in,
10                          or right to use or to exploit the UL Service Marks and the UL
11                          Certification Marks; and
12                    vi.   assisting, aiding, or abetting any other person or business entity in
13                          engaging in or performing any of the activities referred to in
14                          subparagraphs (i) through (v) above.
15           IT IS SO ORDERED.
16   DATED: April 30, 2019
17                                              Honorable Dale S. Fischer
                                                UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                JUDGMENT
     CHI 69800408v1
